Citation Nr: 0533164	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
meningismus.

2.  Entitlement to service connection for residuals of acute 
respiratory distress.

3.  Entitlement to service connection for a bilateral 
inguinal hernia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for adenocarcinoma of 
the colon, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a low back 
disability, to include herniated discs at L2-3 and L4-5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty form January 1967 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

On the substantive appeal from 1-9 submitted in October 2000, 
the veteran indicated his desire for a hearing before the 
Board.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2005), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person, therefore a 
Board hearing must be scheduled.  A review of the record 
before the Board does not reveal any indication on the part 
of the veteran whereby he expressly withdrew his request for 
a hearing before the Board at the RO.  Accordingly, this case 
is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing


Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


